 1                              United States District Court
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3

 4

 5       UNITED STATES OF AMERICA                   )
                                                    ) Docket Number:
 6                        vs.                       ) 0971 4:18CR00303-001 HSG
                                                    )
 7    MARQUES ROMALE MCCUTCHEON                     )
                                                    )
 8
 9

10       [PROPOSED] ORDER CONTINUING DATE OF JUDGMENT AND SENTENCE

11

12          ON MOTION OF THE COURT, and good cause appearing, it is hereby ordered that the

13   judgment and sentence originally set for 1/16/2019, be continued until 2/25/2019 at 2 p.m., in the

14   Oakland venue.

15

16

17

18   Date: ____________________________
                 1/7/2019                                ____________________________________
                                                         The Honorable Haywood S. Gilliam, Jr.
19                                                       United States District Judge
21

22

23

24

25

26

27
28
